No. 20-0600 – State ex rel. Grant County Commission v. Judge Nelson, et al.
                                                                                  FILED
WOOTON, J., concurring:                                                       March 23, 2021
                                                                                 released at 3:00 p.m.
                                                                             EDYTHE NASH GAISER, CLERK
                                                                             SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA


              I concur in the majority’s conclusion that neither the statutory whistleblower,

Human Rights Act, nor Patient Care Act claims lie against the Grant County Commission

(“Commission”) because it is plainly neither her “employer” nor a “health care entity” as

those terms are defined within the respective statutory schemes. I further concur in its

conclusion that Ms. Linville has failed to allege a viable vicarious liability claim and that

her intentional infliction of emotional distress claim is barred by the statutory immunity

provided under West Virginia Code § 29-12A-4(b)(1) (the “Tort Claims Act”).



              I write separately, however, to respectfully address the concurrence/dissent’s

insistence that the majority has improvidently failed to construe the complaint in the light

most favorable to Ms. Linville and in so doing disposes of otherwise valid claims. To the

contrary, the majority has addressed Ms. Linville’s claims as she has framed and advocated

for them, concluding only that the claims she asserted provide her no relief as against one

specific defendant. The Court remains mindful that it “takes the pleadings and record as it

finds them and the adversarial process makes it incumbent on the parties to . . . maintain

viability of their case. Courts cannot concoct or resurrect arguments neither made nor

advanced by the parties.” Syl. Pt. 13, W. Virginia Reg’l Jail & Corr. Facility Auth. v. A.

B., 234 W. Va. 492, 766 S.E.2d 751 (2014).


                                             1
              The concurrence/dissent appears to take issue with 1) the lack of factual

development at the Rule 12(b)(6) stage; 2) the majority’s refusal to sua sponte raise and

advocate for a theory not advanced by Ms. Linville regarding the Commission as “person”

under the Human Rights Act 1; and 3) its refusal to sua sponte raise and advocate for a

theory not even mentioned by Ms. Linville regarding the Commission as “person” under

the Patient Safety Act, West Virginia Code § 16-38-1 through -7.             2
                                                                                 What the

concurrence/dissent fails to address, however, is why the Commission would not ultimately

be immune from liability pursuant to the Tort Claims Act regardless.




       1
        The concurrence/dissent’s view that “person” necessarily means anyone who does
not otherwise qualify as one of the other designations under the Human Rights Act was
expressly rejected by this Court in Kalany v. Campbell, 220 W. Va. 50, 57 n.13, 640 S.E.2d
113, 120 n.13 (2006):

              Appellant suggests that if the statutory definition of ‘person’
              was intended to broadly encompass all individuals, then the
              Act's separate reference to acts of discrimination committed by
              ‘any person, employer, . . .’ would have no meaning and
              thereby nullify all significance to the numerous terms that
              follow the word “person” in West Virginia Code § 5–11–9(7).
              We agree.
       2
         “Person” is not defined in the Patient Safety Act. “A term which is widely used
and which is readily comprehensible to the average person without further definition or
refinement need not have a defining instruction.” Syl. Pt. 2, State v. Bartlett, 177 W.Va.
663, 355 S.E.2d 913 (1987). As such, in absence of a specific statutory definition, “person”
is well-understood to be a human being, not a statutory entity like the Commission. See
Black’s Law Dictionary (11th ed. 2019) (Person: A human being. — Also termed natural
person.”). More importantly, however, Ms. Linville simply did not allege or raise this
argument at any time.
                                             2
              It is well-understood that the immunity bestowed by the Tort Claims Act is

inapplicable to employment claims. See W. Va. Code § 29-12A-18(b) (“Civil actions by

an employee, or the collective bargaining representative of an employee, against his or her

political subdivision relative to any matter that arises out of the employment relationship

between the employee and the political subdivision[.]”).       Notably, the definition of

“employer” under the Human Rights Act specifically includes “political subdivision,”

aligning the liability under the Act for political subdivision employers with the exemption

from immunity under the Tort Claims Act. See W. Va. Code § 5-11-3(d).



              However, having established that Ms. Linville has no employment

relationship with the Commission, its immunity from liability for intentional acts is now

triggered. 3 The Commission understandably did not raise the immunity bar in the motion

below or on appeal because the position expressly taken by Ms. Linville was that the

Commission was her “employer”—a well-known exemption from a political subdivision’s

statutory immunity. The first time a theory of liability under the Human Rights Act has

been advanced on Ms. Linville’s behalf which would give rise to an immunity defense is

in the concurrence/dissent. Therefore, the Commission would have no reason to have

asserted it previously.




       3
        Notably, the term “political subdivision” is not included in the definition of a
“person” subject to liability under the Human Rights Act. See W. Va. Code § 5-11-3(a).
                                            3
              Regardless, the concurrence/dissent specifically concurs in the majority’s

conclusion that the Commission is statutorily immune from liability for claims of

intentional acts.   Without question, Ms. Linville’s claims of retaliation under the

whistleblower law, Human Rights Act and Patient Safety Act are expressly pled as

intentional, malicious acts.     Ms. Linville’s complaint expressly alleges that the

Commission’s actions under her whistleblower and Patient Safety Act claims were

“discriminatory and/or retaliatory” and with respect to her Human Rights Act claim that its

actions were “retaliatory” and were “carried out with actual malice toward [Ms. Linville].”

Thus, even assuming the majority graciously attempted to temporarily salvage Ms.

Linville’s claims against the Commission, the concurrence/dissent fails to explain why that

would not ultimately be an exercise in futility due to the Commission’s immunity.



              For these reasons, I respectfully concur in the majority opinion.




                                             4